DETAILED ACTION
Response to Amendment
The Amendment filed on January 06, 2021 has been entered. Claims 1-21 remain pending in the application, of which claims 12, 15, and 18 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) and 103 rejections previously set forth in the Non-Final Office Action mailed on October 08, 2020. However, Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “central axis;” in line 24 should read “central lateral axis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13, 14, 16, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the second side" in line 24. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a second side”.
Claims 2-11, 13, 14, 16, 17, and 19 are rejected as being indefinite because they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO 2015143772 A1), hereinafter Xie, in view of Coe et al. (US 2016/0235590), hereinafter Coe (NOTE: US 2017/0014281 is being used as an English translation of Xie).
Regarding claim 1, Xie discloses a method of forming a substrate (1 in Figures 1-1C) on an absorbent article manufacturing line (shown in Figure 1E), the method comprising:
conveying a precursor substrate (1 prior to going through the nip between rolls M and N) in a machine direction (conveying direction of 1) on the absorbent article manufacturing line (shown in Figure 1E) (Paragraph 0074);
providing a first roll (N in Figures 1E and 1D) having a first rotational axis (the axis perpendicular to the plane of Figure 1E and passing through the center of N in Figure 1E);
providing a second roll (M in Figures 1E and 1D) having a second rotational axis (the axis perpendicular to the plane of Figure 1E and passing through the center of M in Figure 1E), wherein the first rotational axis and the second rotational axis are positioned parallel to each other to form a nip between the first and second rolls (apparent from Figure 1E);
conveying the precursor substrate (1 prior to going through the nip between rolls M and N) through the nip in the machine direction (conveying direction of 1) to create two different performance zones (the first performance zone is shown circled in an annotated version of Figure 1 of Xie, hereinafter Figure 1x, below, and the second performance zone is a performance zone having the “structure/shape of the second performance zone” shown circled in Figure 1x below and being positioned on the opposite side of the central lateral axis of the absorbent product/diaper/sanitary napkin, to which substrate 1 is applied, relative to the first performance zone) (as shown in Figure 1E, Paragraph 0074), each performance zone having at least two of the following:

b. apertures (D in Figures 1-1D) having an average aperture size of at least 0.5 mm2 to 20 mm2 (Paragraph 0064 lines 24-26); and
c. compressed regions (C in Figures 1-1D; or the inherently-present compressed regions around B and/or D); and
applying the substrate (1) to an absorbent article (one of the “absorbent products” mentioned in 0018 and 0064, or one of the “diapers”/“sanitary napkins” mentioned in Paragraph 0004) (Paragraphs 0064, 0018, and 0004).

    PNG
    media_image1.png
    796
    1157
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Xie
2; the front region comprises the first one of the performance zones and the back region comprises the second one of the performance zones; and each performance zone has an X-Y plane area of at least 1000 mm2.
Coe teaches that it was known to cut a substrate (“deformed web” mentioned in Paragraphs 0061 and 0074) to a required pitch of an absorbent article (one of the “absorbent articles” mentioned in Paragraphs 0061 and 0074) and apply the cut substrate to the absorbent article, in order to form at least a component of the absorbent article using the cut substrate (Paragraphs 0061 and 0074).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Xie to incorporate the teachings of Coe by cutting the substrate (1 of Xie) to a required pitch of the absorbent article and applying the cut substrate to the absorbent article, because doing so would achieve the predictable result of forming at least a component of the absorbent article using the cut substrate. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Xie in view of Coe teaches that: the cut substrate (1 of Xie after being cut to the required pitch of the absorbent article as taught by Coe) comprises a first one of the performance zones (shown circled in Figure 1x above) and a second one of the performance zones (the second performance zone being the performance zone having the “structure/shape of the second performance zone” shown circled in Figure 1x above and being positioned on the opposite side of the central lateral axis of the absorbent product/diaper/sanitary napkin of Xie, to which the cut substrate 1 of Xie is applied, relative to the first performance zone); that the absorbent article (one of the “absorbent products” mentioned in 0018 and 0064 of Xie, or one of the “diapers”/“sanitary napkins” mentioned in Paragraph 0004 of Xie) has a central lateral axis (the absorbent product/diaper/sanitary napkin of Xie inherently has a central lateral axis), a front region (the region where the first performance zone is located) on a first side of the central lateral positioned on the opposite side of the central lateral axis of the absorbent product/diaper/sanitary napkin of Xie relative to the first performance zone).
Xie in view of Coe teaches all the limitations of the claim as stated above except: the three-dimensional elements have an X-Y plane area of at least 2 mm2; and each performance zone has an X-Y plane area of at least 1000 mm2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the X-Y plane area of the three-dimensional elements to be at least 2 mm2 and to have modified the X-Y plane area of each performance zone to be 1000 mm2, since the X-Y plane area of the three-dimensional elements and the X-Y plane area of each performance zone were known to be result effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would increase/decrease contact between the three-dimensional elements and the user, increase comfort of the user, increase/decrease the amount of time it takes to substrate to absorb liquid, and/or increase/decrease the area of the substrate that benefits from the performance zones. The X-Y plane area of the three-dimensional elements and the X-Y plane area of each performance zone are recognized result effective variables because different X-Y plane areas of the three-dimensional elements and different X-Y plane areas of each performance zone result in different amounts of contact between the three-dimensional elements and the user, different amounts of comfort felt by the user, different amounts of time taken by the substrate to absorb liquid, and/or different areas of the substrate that benefit from the performance zones. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0127, 0129, 0134, 0135, and 0156 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Xie discloses that the first roll (N) comprises:
a first radial outer surface (shown in an annotated version of Figure 1D of Xie, hereinafter Figure 1y, below);
a first plurality of projections (the portions of d above the first radial outer surface shown in Figure 1y below) extending outwardly from the first radial outer surface (apparent from Figure 1y below); and
a first plurality of recesses (c in Figure 1D) defined in the first radial outer surface (apparent from Figure 1y below); and
that the second roll (M) comprises:
a second radial outer surface (shown in Figure 1y below);
a second plurality of projections (the portions of b below the second radial outer surface shown in Figure 1y below) extending outwardly from the second radial outer surface (apparent from Figure 1y below); and
a second plurality of recesses (a in Figure 1D) defined in the second radial outer surface (apparent from Figure 1y below).

    PNG
    media_image2.png
    703
    1274
    media_image2.png
    Greyscale

Figure 1y: an annotated version of Figure 1D of Xie
Regarding claim 3, Xie discloses:
intermeshingly engaging portions of the first plurality of projections (the portions of d above the first radial outer surface shown in Figure 1y above) with portions of the second plurality of recesses (a) (as shown in Figure 1D, Paragraph 0074); and
intermeshingly engaging portions of the second plurality of projections (the portions of b below the second radial outer surface shown in Figure 1y above) with portions of the first plurality of recesses (c) (as shown in Figure 1D, Paragraph 0074).
Regarding claim 4, Xie discloses that at least some of the first plurality of projections (the portions of d above the first radial outer surface shown in Figure 1y above) comprise first distal portions (top portions of d in Figure 1D) forming elongated aperturing structures (apparent from Figure 1D, Paragraph 0074), that first distal ends (top ends of d in Figure 1D) of the first distal portions (top portions of d in Figure 1D) form a point (apparent from Figure 1D), that the first plurality of projections (the portions of d above the first radial outer surface shown in Figure 1y above) have first central longitudinal axes (the vertical axes passing through the centers of d in Figure 1D), that the elongated aperturing structures comprise side walls (the two angled side walls of d shown in Figure 1D), and that portions of the side walls (the two angled side walls of d shown in Figure 1D) have a first angle, relative to the first central longitudinal axes (the vertical axes passing through the centers of d in Figure 1D) (apparent from Figure 1D).
However, Xie in view of Coe does not expressly teach: the first angle is in a range of 5 degrees to 40 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first angle to be in a range of 5 degrees to 40 degrees, since the first angle was known to be a result effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would result in apertures having a larger/smaller size and/or apertures having a larger/smaller/different shape. The first angle was a recognized result effective variable because different first angles result in different sizes and/or shapes of the apertures. In re Aller, 105 USPQ 233. Please 
Regarding claim 5, Xie discloses that at least some of the second plurality of projections (the portions of b below the second radial outer surface shown in Figure 1y above) comprise second distal portions (bottom portions of b in Figure 1D), that at least some of the second plurality of projections (the portions of b below the second radial outer surface shown in Figure 1y above) comprise shoulders (the two straight non-arcuate sides of b shown in Figure 1D), that the second plurality of projections (the portions of b below the second radial outer surface shown in Figure 1y above) comprise second central longitudinal axes (the vertical axes passing through the centers of b in Figure 1D), and that the shoulders (the two straight non-arcuate sides of b shown in Figure 1D) have a second angle, relative to the second central longitudinal axes (the vertical axes passing through the centers of b in Figure 1D) (apparent from Figure 1D).
However, Xie in view of Coe does not expressly teach: the second angle is in a range of 3 degrees to 25 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the second angle to be in a range of 3 degrees to 25 degrees, since the second angle was known to be a result effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would result in three-dimensional elements having a larger/smaller size and/or three-dimensional elements having a larger/smaller/different shape. The second angle was a recognized result effective variable because different second angles result in different sizes and/or shapes of the three-dimensional elements. In re Aller, 105 USPQ 233. Please note that in Paragraph 0080 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 6, Xie discloses that the second distal portions (bottom portions of b in Figure 1D) comprise second distal ends (bottom ends of b in Figure 1D) comprising flat surfaces (apparent from Figure 1D).
Regarding claim 7, Xie discloses that at least some of the first plurality of projections (the portions of d above the first radial outer surface shown in Figure 1y above) each comprise a first base having a first width (shown in Figure 1y above), taken in a direction perpendicular to the machine direction (conveying direction of 1), that at least some of the second plurality of projections (the portions of b below the second radial outer surface shown in Figure 1y above) each comprise a second base having a second width (shown in Figure 1y above), taken in a direction perpendicular to the machine direction (conveying direction of 1), that the second width is larger than the first width (apparent from Figure 1y above), that at least some of the first plurality of recesses (c) have a third width (shown in Figure 1y above), taken in a direction perpendicular to the machine direction (conveying direction of 1), that at least some of the second plurality of recesses (a) have a fourth width (shown in Figure 1y above), taken in a direction perpendicular to the machine direction (conveying direction of 1), and that the third width is larger than the fourth width (apparent from Figure 1y above).
Regarding claim 8, Xie discloses that each performance zone comprises all three of a., b., and c (clear when Figures 1x and 1A are viewed in relation to each other).
Regarding claim 9, Xie discloses forming the compressed regions (C; or the inherently-present compressed regions around B and/or D) on portions of the three-dimensional elements (B) or on portions of perimeters of the apertures (D) (apparent from Figure 1A).
Regarding claim 10, Xie discloses that at least one of the performance zones is symmetrical about a central longitudinal axis of the substrate (1) (apparent from Figure 1x above).
Regarding claim 11, Xie discloses that the first one of the performance zones (shown circled in Figure 1x above) is free of overlap with the second one of the performance zones (the performance zone having the “structure/shape of the second performance zone” shown circled in Figure 1x above and being positioned on the opposite side of the central lateral axis of the absorbent product/diaper/sanitary napkin relative to the first performance zone) (because the first and second performance zones are spaced apart from each other on opposite sides of the central lateral axis of the absorbent product/diaper/sanitary napkin to which the substrate 1 is applied).
Regarding claim 13, Xie in view of Coe teaches, as applied to claim 2, teaches all the limitations of the claim as stated above except: the precursor substrate comprises a first layer and a second layer, 
Coe further teaches that it was known to provide a precursor substrate (10 in Figure 10/11) comprises a first layer (11 in Figure 10/11) and a second layer (12 in Figure 10/11), wherein the first layer (11) has a first width (width of 11), taken in a direction perpendicular to a machine direction (MD in Figure 10/11), wherein the second layer (12) has a second width (width of 12), taken in a direction perpendicular to the machine direction (MD), and wherein the first width (width of 11) is larger than the second width (width of 12) (apparent from Figure 10/11), in order to allow first features (22 and/or 24 in Figure 10/11) to be formed at a portion of the precursor substrate (10) where both the first and second layers (11 and 12) exist and allow different second features (26 in Figure 10/11) to be formed at portions (36 in Figure 10/11) of the precursor substrate (10) where only the first layer (11) exists and which may serve as flaps of an absorbent article formed using the precursor substrate (10) (Paragraphs 0113, 0120, 0132, and 0140).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the precursor substrate (1 prior to going through the nip between rolls M and N) of Xie so that it comprises a first layer and a second layer, wherein the first layer has a first width, taken in a direction perpendicular to the machine direction (conveying direction of 1 of Xie), wherein the second layer has a second width, taken in a direction perpendicular to the machine direction, and wherein the first width is larger than the second width, as taught by Coe, because doing so would achieve the predictable result of allowing first features to be formed at a portion of the precursor substrate where both the first and second layers exist and allow different second features to be formed at portions of the precursor substrate where only the first layer exists and which may serve as flaps of the absorbent article formed using the precursor substrate. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14, Xie in view of Coe teaches contacting the precursor substrate (1 of Xie prior to going through the nip between rolls M and N of Xie, as modified in view of Coe for claim 13) with portions of the first plurality of projections (the portions of d above the first radial outer surface shown in Figure 1y above), portions of the first plurality of recesses (c of Xie), portions of the second plurality of 
Regarding claim 16, Xie discloses contacting the precursor substrate (1 prior to going through the nip between rolls M and N) with portions of the first plurality of projections (the portions of d above the first radial outer surface shown in Figure 1y above), portions of the first plurality of recesses (c), portions of the second plurality of projections (the portions of b below the second radial outer surface shown in Figure 1y above), and portions of the second plurality of recesses (a) only along a central strip of the precursor substrate (1 prior to going through the nip between rolls M and N) (because it is apparent from Figure 1 that B, C, and D are only formed at a central region of 1 and not formed at the left and right edges of 1), wherein the central strip is continuous in the machine direction (conveying direction of 1) (apparent when Figure 1 is viewed in relation to Figure 1E).
Regarding claim 17, Xie discloses heating the precursor substrate (1 prior to going through the nip between rolls M and N) prior to the precursor substrate being conveyed through the nip and/or comprising heating the first roll (N) and/or the second roll (M) (Paragraph 0074).

Claims 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO 2015143772 A1), hereinafter Xie, in view of Coe et al. (US 2016/0235590), hereinafter Coe, in further view of Wilkes et al. (US 2008/0221543), hereinafter Wilkes.
Regarding claim 19, Xie in view of Coe teaches all the limitations of the claim as stated above except: during the conveying of the precursor substrate in the machine direction, creating a three-dimensional indicia, wherein the three-dimensional indicia comprises a logo, a brand name, or a graphic.
Wilkes teaches that it was known to create a three-dimensional indicia (the “graphic” formed from the “colored hot-melt adhesive” mentioned in Paragraphs 0032 and 0033) during conveying of a precursor substrate (50 in Figure 2) in a machine direction (conveying direction of 50) (Paragraphs 0032 and 0033), wherein the three-dimensional indicia (the “graphic” formed from the “colored hot-melt 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Xie in view of Coe to incorporate the teachings of Wilkes by creating a three-dimensional indicia during the conveying of the precursor substrate (1 of Xie prior to going through the nip between rolls M and N of Xie) in the machine direction (conveying direction of 1 of Xie), wherein the three-dimensional indicia comprises a graphic, because doing so would help a user distinguish between a front portion and a back portion of the absorbent article made from the precursor substrate.
Regarding claims 20 and 21, Xie discloses a method of forming a substrate (1 in Figures 1-1C) on an absorbent article manufacturing line (shown in Figure 1E), the method comprising:
conveying a precursor substrate (1 prior to going through the nip between rolls M and N) in a machine direction (conveying direction of 1) on the absorbent article manufacturing line (shown in Figure 1E) (Paragraph 0074);
providing a first roll (N in Figures 1E and 1D) having a first rotational axis (the axis perpendicular to the plane of Figure 1E and passing through the center of N in Figure 1E);
providing a second roll (M in Figures 1E and 1D) having a second rotational axis (the axis perpendicular to the plane of Figure 1E and passing through the center of M in Figure 1E), wherein the first rotational axis and the second rotational axis are positioned parallel to each other to form a nip between the first and second rolls (apparent from Figure 1E);
conveying the precursor substrate (1 prior to going through the nip between rolls M and N) through the nip in the machine direction (conveying direction of 1) to create a performance zone (the “first performance zone” shown circled in Figure 1x above, which is applied to one of the “absorbent products” mentioned in 0018 and 0064 or one of the “diapers”/“sanitary napkins” mentioned in Paragraph 0004), the performance zone (the “first performance zone” shown circled in Figure 1x above) having at least two of the following:
a. three-dimensional elements (B in Figures 1-1D), wherein at least a majority of the three-dimensional elements (B) have a caliper that is at least two times greater than a caliper of the precursor 
b. apertures (D in Figures 1-1D) having an average aperture size of at least 0.5 mm2 to 20 mm2 (Paragraph 0064 lines 24-26); and
c. compressed regions (C in Figures 1-1D, or the inherently-present compressed regions around B and/or D); and
applying the substrate (1) to an absorbent article (one of the “absorbent products” mentioned in 0018 and 0064, or one of the “diapers”/“sanitary napkins” mentioned in Paragraph 0004) (Paragraphs 0064, 0018, and 0004).
However, Xie does not disclose: during the conveying of the precursor substrate in the machine direction, creating a three-dimensional indicia in the precursor substrate, the three-dimensional indicia comprising a logo, a brand name, or a graphic; cutting the substrate to a required pitch of an absorbent article, wherein the cut substrate comprises the performance zone and an untreated area outside of the performance zone; applying the cut substrate to the absorbent article; the three-dimensional elements have an X-Y plane area of at least 2 mm2; and the performance zone has an X-Y plane area of at least 1000 mm2.
Coe teaches that it was known to cut a substrate (“deformed web” mentioned in Paragraphs 0061 and 0074) to a required pitch of an absorbent article (one of the “absorbent articles” mentioned in Paragraphs 0061 and 0074) and apply the cut substrate to the absorbent article, in order to form at least a component of the absorbent article using the cut substrate (Paragraphs 0061 and 0074).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Xie to incorporate the teachings of Coe by cutting the substrate (1 of Xie) to a required pitch of the absorbent article and applying the cut substrate to the absorbent article, because doing so would achieve the predictable result of forming at least a component of the absorbent article using the cut substrate. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Xie in view of Coe teaches that the cut substrate (1 of Xie after being cut to the required pitch of the absorbent article as taught by Coe) comprises the performance zone (the “first performance zone” 
Xie in view of Coe teaches all the limitations of the claim as stated above except: during conveying the precursor substrate in the machine direction, creating a three-dimensional indicia in the precursor substrate, the three-dimensional indicia comprising a logo, a brand name, or a graphic; the three-dimensional elements have an X-Y plane area of at least 2 mm2; and the performance zone has an X-Y plane area of at least 1000 mm2.
Wilkes teaches that it was known to create a three-dimensional indicia (the “graphic” formed from the “colored hot-melt adhesive” mentioned in Paragraphs 0032 and 0033) in a precursor substrate (50 in Figure 2) during conveying of the precursor substrate (50) in a machine direction (conveying direction of 50) (Paragraphs 0032 and 0033), the three-dimensional indicia (the “graphic” formed from the “colored hot-melt adhesive”) comprising a graphic (Paragraphs 0032), in order to help a user distinguish between a front portion and a back portion of an absorbent article made from the precursor substrate (50) (Paragraphs 0005, 0007-0009, 0011-0014, 0023, and 0031).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Xie in view of Coe to incorporate the teachings of Wilkes by creating a three-dimensional indicia in the precursor substrate (1 of Xie prior to going through the nip between rolls M and N of Xie) during conveying of the precursor substrate in the machine direction (conveying direction of 1 of Xie), wherein the three-dimensional indicia comprises a graphic, because doing so would help a user distinguish between a front portion and a back portion of the absorbent article made from the precursor substrate.
Xie in view of Coe in further view of Wilkes teaches all the limitations of the claim as stated above except: the three-dimensional elements have an X-Y plane area of at least 2 mm2; and the performance zone has an X-Y plane area of at least 1000 mm2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the X-Y plane area of the three-dimensional elements to be at least 2 mm2 and to have modified the X-Y plane area of the performance zone to be 1000 mm2, since the X-Y plane area of In re Aller, 105 USPQ 233. Please note that in Paragraphs 0127, 0129, 0134, 0135, and 0156 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1-11, 13, 14, 16, 17, and 19-21 have been considered but are moot because the arguments do not apply to the new interpretation of Xie being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731